DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s Arguments of August 3, 2021 have been fully and carefully considered.  In the Non-Final Office action of May 6, 2021, a non-statutory double patenting rejection was made over co-pending application 16/427,783, applicant has argued that the sorption agent does not read on aqueous feed as claimed in the instant invention.  Applicant indicates that the sorption agent in the ‘783 application is methanol, ethanol, propanol, acetonitrile which is not in the aqueous feed as claimed.  The aqueous feed of the instant invention is a combination of organic acid, oxidizer, a strong acid, metal ion and optionally an ionic liquid none of which would be a recognized as a sorption agent.  Accordingly the obviousness-type double patenting rejection is withdrawn and the application is now in condition for allowance.  Reasons for allowance were provided in the Non-Final Office of May 6, 2021 and will not be repeated.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Abstract:
Line 2, delete “disclosed” and insert --described--
Line 4, delete “disclosed” and insert --described--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771